DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 20 January 2020, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Patent Application No. 13/589,382, now US Patent No. 10,540,693, filed on 20 August 2012.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.





Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to deliver a targeted coupon.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim 
Independent Claim 1, which is representative of Independent Claims 5 and 13, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a computer readable medium which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 5 and 13, recites, in part, 
obtain at least one version of an advertisement from an advertiser; (sending and receiving data to perform the abstract idea),
obtain an indication of a respective condition under which the at least one version of the advertisement is generated for presentation, the respective condition being based at least in part on at least one of: a digital coupon state parameter associated with a digital coupon for an item available for purchase over a network, or a user state parameter; and (sending and receiving data to perform the abstract idea),
configure a user interface to include the advertisement at a position in the user interface based at least in part on at least one of: the digital coupon state parameter or the user state parameter.  (sending and receiving data to perform the abstract idea),.  
These limitations set forth a concept of sending and receiving data to deliver a targeted coupon.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 2 and their related text and Paragraphs 0052 and 0053 of the specification detail any combination of a generic computer system program to perform the method.   The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-4, 6-12, and 14-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea 

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 

Claims 1-7, 9, 10, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(b)(e) as being anticipated by O’Shea et al. (US Patent Application Publication No. 2008/0052169 A1).
Claim 1:
O’Shea discloses;
A non-transitory computer-readable medium embodying a program that, when executed by in at least one computing device, causes the at least one computing device to at least: (O’Shea discloses a storage device and executable program in at least paragraphs 0115, 0122, and 0123.) 
obtain at least one version of an advertisement from an advertiser; (O’Shea discloses multiple versions of a coupon and a coupon with no value (zero) which means an ad is presented and not a digital coupon in at least paragraph 0067 and Fig. 5.)
obtain an indication of a respective condition under which the at least one version of the advertisement is generated for presentation, the respective condition being based at least in part on at least one of: a digital coupon state parameter associated with a digital coupon for an item available for purchase over a network, or a user state parameter; and (O’Shea discloses various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.)
configure a user interface to include the advertisement at a position in the user interface based at least in part on at least one of: the digital coupon state 
Claim 2:
O’Shea discloses “authenticate a customer based at least in part on a security credential corresponding to a user account; and wherein the position is based at least in part on the user state parameter.” via authentication via using a “… fingerprint scanner, voice analyzer, retinal scanner, …” to authenticate the user/device that receives the coupons in at least paragraph 0216 and using “…account identifier or other identifier unique to the recipient …” and positioning via various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.  
Claim 3:
O’Shea discloses “wherein the digital coupon state parameter indicates a state corresponding to the digital coupon, the state comprising at least one of: a pending state, an active state, a clipped state, a redeemed state, an expired state, or an over-budget state, and the position is based at least in part on the digital coupon state parameter.” via notifying the user of the details of a coupon which will let them know it is active where it mentions, “… has performed a qualifying action that may create a change in a benefit for the coupon for one or more recipients of the coupon, a step 108 wherein the benefit of the coupon is updated, computed or determined, and a step 110 
Claim 4:
O’Shea discloses “authenticate a customer based at least in part on a security credential corresponding to a user account; and wherein the position is based at least in part on the user state parameter.” via various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.  
Claim 5:
O’Shea discloses a system via storage device and executable program in at least paragraphs 0115, 0122, and 0123 and the rest of the Claim 5 is rejected under 35 USC § 102 for substantially the same reasons as claim 1.
Claim 6:
O’Shea discloses “wherein the state associated with the digital coupon indicates at least one of: whether the digital coupon is pending or upcoming, whether the digital coupon has been clipped by a user or by a threshold number of users, whether the digital coupon has been redeemed by the user or by the threshold number of users, or whether a budget threshold has been reached.” via notifying the user of the details of a coupon which will let them know it is active where it mentions, “… has performed a qualifying action that may create a change in a benefit for the coupon for one or more recipients of the coupon, a step 108 wherein the benefit of the coupon is updated, computed or determined, and a step 110 wherein the updated, computed or determined benefit of the coupon is provided, displayed, indicated, etc.” in at least paragraph 0046.  
Claim 7:
O’Shea discloses “wherein the one of the plurality of versions of the advertisement further comprises at least one of: a first message that the digital coupon is pending activation, or a second message that the digital coupon has expired.” via notifying the user of the details of a coupon which will let them know it is active where it mentions, “… has performed a qualifying action that may create a change in a benefit for the coupon for one or more recipients of the coupon, a step 108 wherein the benefit of the coupon is updated, computed or determined, and a step 110 wherein the updated, computed or determined benefit of the coupon is provided, displayed, indicated, etc.” in at least paragraph 0046.  
Claim 9:
O’Shea discloses “wherein the advertisement management system is further configured to cause the at least one computing device to at least generate the one of the plurality of versions of the advertisement based at least in part on a state associated with an identified user corresponding to the user interface.” via authentication via using a “… fingerprint scanner, voice analyzer, retinal scanner, …” to authenticate the user/device that receives the coupons in at least paragraph 0216 and using “…account identifier or other identifier unique to the recipient …” and positioning via various ways to “display/deliver” and the fact that the device is a mobile device in at least paragraph 0112.  
Claim 10:
O’Shea discloses “wherein the advertisement management system is further configured to cause the at least one computing device to at least: determine whether 
Claim 13:
O’Shea discloses a method in at least the abstract and the rest of the Claim 13 is rejected under 35 USC § 102 for substantially the same reasons as claim 1.
Claim 14:
O’Shea discloses a method in at least the abstract and the rest of the Claim 13 is rejected under 35 USC § 102 for substantially the same reasons as claim 1.
Claim 15:
O’Shea discloses “wherein the network data request comprises at least one of: a uniform resource locator (URL), post data, query string data, an item identifier, a user identifier, a session identifier, or an identifier for at least one of: a network page or an application screen.” via using a “… fingerprint scanner, voice analyzer, retinal scanner, …” to authenticate the user/device that receives the coupons in at least paragraph 0216 and using “…account identifier or other identifier unique to the recipient …” in at least paragraph 0013.  
Claim 19:
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 11, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of van Dijk et al. (US Patent Application Publication No. 2008/0040218 A1 – Hereinafter van Dijk).  
Claims 8, 11, and 18:
O’Shea teaches all the limitations of claim 1 above, but does not appear to specify position or location by coupon state/type.  
van Dijk teaches position or location by coupon state/type in at least paragraphs 0064-0066.

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Claim 12:
The combination of O’Shea and van Dijk teaches all the limitations above, further O’Shea teaches “wherein the position is further determined based at least in part on a state associated with a user account.” via various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.  

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of Bamborough et al. (US Patent Application Publication No. 2006/0235764 A1 – Hereinafter Bamborough).  
Claims 16 and 17:
O’Shea teaches all the limitations of claim 13 above, but does not appear to specify an online purchasing/e-commerce with coupons and if the coupon has been used and hence the product purchased.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by O’Shea by using the old and well know concept of a e-commerce as taught by Bamborough in order to quick order fulfillment.  

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of Nguyen (US Patent Application Publication No. 2003/0036957 A1 – Hereinafter Nguyen).  
Claim 20:
O’Shea teaches all the limitations of claim 13 above, but does not appear to specify a coupon clearinghouse.  
Nguyen teaches a coupon clearinghouse in at least the abstract.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by O’Shea by using the old and well know concept of a coupon clearinghouse as taught by Nguyen in order to centralize and standardize the process.  
.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,540,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681